UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Flex Fuels Energy, Inc. (Name of Issuer) Common Stock, Par Value $0.001 Per Share (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: þRule 13d-l(b) rRule 13d-l(c) rRule 13d-l(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 13G 1 Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). Thomas Barr 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) ¨ 3 SEC Use Only 4 Citizenship or Place of Organization British Number of Shares 5 Sole Voting Power:3,024,382 shares of Common Stock(1) Beneficially 6 Shared Voting Power:N/A Ownedby Each Reporting 7 Sole Dispositive Power:3,024,382 shares of Common Stock Person With: 8 Shared Dispositive Power: N/A 9 Aggregate Amount Beneficially Owned by Each Reporting Person 3,024,382 shares of Common Stock 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 6.48 %(2) 12 Type of Reporting Person (See Instructions) IN (1) As of December 31, 2010, includes 2,175,000 currently exercisable warrants. Excludes 3,625,000 warrants not exercisable within 60 days of the date of this Report. Of such 3,625,000 warrants, 725,000 vest on December 31, 2011, 1,450,000 vest when and if the Issuer's common stock achieves an average closing price of at least $0.45 per share over a period of 20 consecutive trading days on or prior to October 21, 2012, and 1,450,000 vest when and if the stock achieves an average closing price of at least $1.00 per share over a period of 20 consecutive trading days on or prior to October 21, 2012. (2)Based on 44,525,966 outstanding shares of Issuer’s common stock as of December 31, 2010. 13G Item 1. (a) Name of Issuer Flex Fuels Energy, Inc. (b) Address of Issuer's Principal Executive Offices: 3rd Floor, 14 South Molton Street, London, UK, W1K 5QP Item2. (a) Name of Person Filing: Thomas Barr (b) Address of Principal Business Office or, if none, Residence: 46 Chobham Road, Ottershaw, Surrey, United Kingdom KT16 0NN (c) Citizenship: British (d) Title of Class of Securities: Common Stock, Par Value $.001 Per Share (e) CUSIP Number: Item3.
